ORDER
PER CURIAM.
Appellant, Marcellus Williams (“mov-ant”), appeals the judgment of the Circuit Court of the City of St. Louis denying his 29.15 motion for post-conviction relief without an evidentiary hearing. Movant seeks to vacate his convictions and sentences for robbery in the first degree, section 569.020 RSMo 1994,1 armed criminal action, section 571.015, and unlawful use of a weapon, section 571.030. Movant was sentenced as a persistent offender to a term of twenty years imprisonment for robbery in the first degree, a concurrent term of twenty years imprisonment for armed criminal action, and a concurrent term of seven years imprisonment for unlawful use of a weapon. We affirm.
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.